ORDER
PER CURIAM.
Appellant, Joel Smith, appeals from his conviction for felony stealing in violation of section 570.030, RSMo 2000. He challenges the sufficiency of the evidence presented, contending his unexplained possession of a stolen tractor was not recent enough to create an inference that he stole the tractor. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We *682affirm the judgment pursuant to Rule 30.25(b).